Citation Nr: 1308296	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claim at issue was previously remanded by the Board for further evidentiary development of requesting additional VA treatment records and requesting a VA compensation examination for hypertension.  This was accomplished, and the claim was readjudicated in a September 2011 supplemental statement of the case (SSOC).  For these reasons, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran submitted a statement in November 2011, without a waiver of RO review.  With respect to the written statement submitted by the Veteran, the Board notes that it is simply a reiteration of arguments previously advanced and considered during the course of the Veteran's appeal.  She has previously reported that she believed her hypertension began in service and that her elevated blood pressure readings throughout service should have been diagnosed as hypertension.  Therefore, as no new information or evidence was presented in the recent submission, it is not considered pertinent to the claim.  Therefore, no waiver is needed.


FINDINGS OF FACT

1.  The Veteran did not sustain cardiovascular injury or disease in service.

2.  The Veteran did not experience chronic symptoms of hypertension in service, but had several elevated blood pressure readings during active service.

3.  Hypertension did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not related to her active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely June 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA hypertension examination in July 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report that includes a nexus opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension

The Veteran contends that her current hypertension originated in service and has continued since that time.  In the December 2009 notice of disagreement, the Veteran wrote she had elevated blood pressure readings throughout service that should have been diagnosed as hypertension.  

After a review of all the evidence, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, and did not experience chronic symptoms of hypertension in service.  The evidence does show that the Veteran had several elevated blood pressure readings during active service.  

Service treatment records identify several elevated diastolic and systolic blood pressure readings, as well as blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury), even though no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  The service treatment records show that the Veteran indeed had elevated blood pressure readings on several occasions throughout her active duty service, beginning with a reading of 142/96 in August 1978, and readings of 140/95 and 140/98 in November 1979.  In August 1983, an assessment of high blood pressure [not yet diagnosed] was given based on readings of 120/90 in the left arm and 130/100 in the right arm followed by readings of 140/100 in both arms; the following day, the Veteran was assessed with borderline hypertension.  

The VA examiner's July 2011 report and opinion further demonstrate that the in-service elevated blood pressure readings do not demonstrate chronic symptoms of hypertension in service, that is, did not represent a clinical entity of hypertension in service, and that a clinical entity of hypertension first manifested years after service.  The VA examiner reasoned that, even with elevated blood pressure readings in service, the Veteran was not diagnosed with hypertension during active service, and did not present with hypertension until after service.  The VA examiner reasoned that it is common for blood pressure readings to be elevated when in pain and when seen in acute situations in the ER.  38 C.F.R. § 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system will permit service connection for any disease of the same body system that is first shown as a clear-cut clinically entity at some later date).  

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, DC 7101.  There are no post-service treatment records documenting hypertension within one year of service separation.

The Board next finds that the weight of the evidence demonstrates that hypertension symptoms have not been continuous since service separation in September 1990.  Following service separation in September 1990, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until May 2002.  The absence of post-service findings, diagnosis, or treatment for 12 years after service is one factor that tends to weigh against a finding of continuous hypertension symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that she had hypertension symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic hypertension symptoms in service and continuous hypertension symptoms since service, made in the context of the April 2009 claim for service connection (VA disability compensation) for hypertension, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the service treatment record evidence, an absence of complaints or treatment for many years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran's recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA and private treatment records.  In private treatment records dated from June 1994 to September 1994, the Veteran does not mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  In an October 1994 private treatment record the Veteran reported an episode of elevated blood pressure two to three weeks ago; however, did not mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  The Veteran also specifically denied any symptoms related to her blood pressure.  

In an August 1999 private treatment record, the Veteran requested a note from her physician stating that she did not have hypertension and was not on any medication for hypertension.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In private treatment records dated from November 1994 to April 2002, the Veteran does not mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Veteran has also made inconsistent statements concerning the onset of hypertension.  The Veteran submitted an April 2009 statement from her co-worker, which stated that the Veteran had suffered with hypertension for the past fourteen years.  In the December 2009 notice of disagreement, the Veteran wrote that her hypertension had existed since service.  During the July 2011 VA hypertension examination, the Veteran reported that hypertension had developed nine to ten years ago.  Given the Veteran's inconsistent history with respect to the claimed onset of hypertension, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that she is not credible to the extent that she claims that any currently-diagnosed hypertension had its onset of symptoms in service or that symptoms of hypertension have been continuous since service.  Caluza, 7 Vet. App. at 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).

The Board finds that the Veteran's statements indicating a lack of continuity of hypertension symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until May 2002 are more probative than the more ambivalent and inconsistent statements regarding in-service and post-service symptoms of hypertension made pursuant to the recent claim for VA disability compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

In the April 2009 statement from the Veteran's co-worker, she stated that the Veteran had suffered with hypertension for the past fourteen years and on one occasion had been taken to the hospital to be treated and that the EMT's were working to stabilize her blood pressure.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that while the Veteran's co-worker is competent to report the Veteran suffered symptoms of hypertension and was treated by EMT's, she is not competent to report that the EMT's were specifically treating the Veteran for hypertension or that her losing consciousness at work was due to the Veteran's hypertension.  The Board finds that the Veteran's hypertension is not subject to lay diagnosis, as medical tests are required to establish such an assessment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Board has weighed and considered the absence of post-service complaints, findings, diagnosis, or treatment for hypertension after service prior to May 2002 as one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation, the Board has done so in the context of all the evidence of record, including multiple other factors, namely, contemporaneous in-service reports (history and complaints) by the Veteran, contemporaneous in-service clinical findings, the Veteran's post-service statements indicating a lack of continuity of hypertension symptomatology made to health care professionals for treatment purposes, inconsistencies in recent assertions of chronicity and continuity of symptoms of hypertension, the fact that these recent assertions were made for compensation purposes, and the fact that she did not mention or claim service connection for hypertension when she claimed other disabilities for VA disability compensation purposes.  See Buchanan, 451 F.3d at 1337.

The Board also notes that the Veteran's service connection claims to VA for other disabilities in June 1997, April 2002, and March 2004 did not include or mention hypertension; the first time the Veteran had asserted hypertension during service and continuous symptoms of hypertension since service was in April 2009.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention symptoms of hypertension at that time.  This suggests to the Board that there was no pertinent symptomatology of hypertension at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which she is experiencing symptoms that she believes are related to service.  In this case, the Veteran demonstrated in June 1997, April 2002, and March 2004 that she understood the procedure for filing a claim for VA disability compensation, and she followed that procedure in other instances where she believed she was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension at the time of the June 1997, April 2002, and March 2004 claims, when viewed in the context of her action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of symptomatology of hypertension at the time she filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed hypertension is not related to her active service, specifically including the elevated blood pressure readings during service.  In the July 2011 VA hypertension opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's hypertension was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that even with elevated blood pressure readings in service, the Veteran was not diagnosed with hypertension during active service and did not present with hypertension until after service.  The VA examiner further reasoned that hypertension tends to be more common in people of African-American descent, obesity is associated with an increased risk for hypertension, and increased salt intake is associated with an increased risk for hypertension.  The VA examiner opined that the Veteran had these risk factors: she is of African-American descent, she adds salt to her diet, and her BMI was approximately 31 (BMI of 30 to 39.9 - Grade 2 obesity (severe overweight)).  See http://obesity_epi.tripod.com/BMI.htm.  

The July 2011 VA hypertension opinion is of high probative value because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the elevated blood pressure levels in service, the absence of complaints of hypertension in service as indicated by the service treatment records, the absence of complaints of hypertension after service as indicated by the post-service treatment records, and the Veteran's specific denial of hypertension in the August 1999 private treatment record.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

The VA examiner's July 2011 report and opinion further demonstrate that the in-service elevated blood pressure readings do not demonstrate a clinical entity of hypertension in service, and that a clinical entity of hypertension first manifested years after service.  Such opinion evidence further weighs against a finding of relationship of the hypertension to the in-service elevated blood pressure readings.  38 C.F.R. § 3.303(b) (stating that the rule of chronic symptoms in service does not mean that any manifestations of a particular body system, e.g., heart action or heart sounds, will permit service connection for any disease of the same body system, e.g., heart disease, that is first shown as a clear-cut clinically entity at some later date).  

The only evidence of record supporting the Veteran's claim is her own lay opinion that her currently diagnosed hypertension is related to her period of service.  In this regard, the Board acknowledges that the Veteran can provide competent evidence about what she experienced; for example, her statements are competent evidence as to her continuous hypertension symptoms after service separation; however, as noted above, the Board has found her statements of continuous post-service symptomatology to not be credible. See e.g., Layno, 6 Vet. App. at 465; Jandreau.  

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  However, while the Veteran may be sincere in her belief that her hypertension is related to her service, her expressions of such belief have little, if any probative value.  The determination of whether a current disability is related to service is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  In addition, the Board does not find that the Veteran's hypertension is subject to lay diagnosis, as medical tests are required to establish such an assessment.  

The Veteran is a layperson with no medical training; she does not cite to any medical texts or treatises to support her self-diagnoses and/or theory of causation; and she does not offer any explanation or rationale for her opinions.  See Jandreau, 492 F.3d at 1377.  Specialized education and/or training are required for a determination as to determine the etiology of hypertension.  The Veteran is not competent to provide an opinion on the causation of her hypertension.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


